Citation Nr: 1502659	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-35 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (2014).

The Veteran had active service from July 1958 to July 1961, and from August 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence


FINDING OF FACT

The Veteran has hypertension that is not related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309(a).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Veteran contends that he currently has hypertension that is related to his military service.  Although the Board does not dispute that the Veteran has a current diagnosis of hypertension, the Board finds that the other two elements required for establishing service connection have not been met.

First, there is no evidence of hypertension during or within one year of service.  The Veteran's service treatment records (STRs) show that he had normal blood pressure readings during service.  His July 1958 enlistment examination revealed a normal blood pressure reading of 122/78.  A June 1961 examination shows a normal blood pressure reading of 120/80, and a June 1964 examination shows a normal reading of 128/76.  At all examinations, the Veteran's heart and vascular system were found to be clinically normal.  Furthermore, the Veteran indicated no history of high or low blood pressure on his in-service medical history reports. 

Second, there is no evidence of diagnosis or treatment for hypertension within one year of service.  Rather, the earliest evidence of treatment in the record is not until June 2004.  The Board is entitled to consider this delay in seeking treatment and reporting symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran does not claim that he was diagnosed with hypertension during service or that he experienced high blood pressure at that time.  Rather, he states that his hypertension could have been caused by the stress he experienced during service.  However, there is no evidence relating the Veteran's current hypertension to service, except for his own assertions.  While the Veteran is competent to describe certain symptoms associated with his hypertension, he is not competent to provide testimony regarding its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 at n. 4 (Fed. Cir. 2007) (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The etiology of the Veteran's hypertension is not a simple identification that a layperson is competent to make, and there is no indication that the Veteran has the requisite medical training or expertise to opine as to etiology of this disability.  Although he feels it is due to stress, he has not indicated a medical professional has ever told him such.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statement's regarding etiology of his hypertension do not constitute competent evidence on which the Board can made a service connection determination.

Accordingly, the Board finds that service connection cannot be granted on a direct or presumptive basis.  There is no evidence of hypertension during or within one year of service, nor any competent medical evidence suggesting that the Veteran's current hypertension is related to his military service.  Therefore, the Veteran's claim for service connection for hypertension must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).

VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  A notice letter dated in September 2010 is of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.

The Board notes that the Veteran has not been provided a VA medical examination in relation to this claim.  However, as explained in this decision, the weight of the evidence shows that there was no in-service incurrence of hypertension to which a competent medical opinion could relate the current disability.  Consequently, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for hypertension, and thus a VA medical examination is not required.  38 U.S.C.A. § 5103A(a)(2) (2014); see also 38 C.F.R. § 3.159(d) (2014) (noting that "VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.")


ORDER

Service connection for hypertension is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


